Citation Nr: 0923938	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  07-30 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or a 
special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
September 1970 to April 1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In August 2008, as support for his claim, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board, commonly referred to 
as a Travel Board hearing.  Following the hearing the Board 
held the record open an additional 60 days to allow the 
Veteran time to obtain and submit additional supporting 
evidence, although he has not.


FINDINGS OF FACT

1.  The Veteran is service connected for chronic renal 
insufficiency, currently evaluated as 100-percent disabling; 
diabetes mellitus, currently evaluated as 40-percent 
disabling; hypertension, currently evaluated as 10-percent 
disabling; and is in receipt of special monthly compensation 
(SMC) under 38 U.S.C. § 1114(1) and 38 C.F.R. § 3.350(d) on 
account of being so helpless as to need regular aid and 
attendance.  All of these benefits are retroactively 
effective from March 27, 2001.  

2.  The Veteran's service-connected disabilities have 
resulted in loss of use of one lower extremity and the loss 
of balance due dizziness so as to preclude locomotion without 
the aid of braces, crutches, canes or a wheelchair.

3.  The Veteran's service-connected disabilities have 
resulted in the permanent loss of use of one foot.




CONCLUSIONS OF LAW

1.  The criteria are met for establishing eligibility for 
specially adapted housing.  38 U.S.C.A. §§ 2101, 5107 (West 
2002); 38 C.F.R. § 3.809 (2008).

2.  Because the Veteran is eligible for assistance under 38 
U.S.C.A. § 2101(a) for specially adapted housing, the law 
precludes an award of a special home adaptation grant under 
38 U.S.C.A. § 2101(b).  38 U.S.C.A. §§ 2101 (a), (b), 5107 
(West 2002); 38 C.F.R. §§ 3.809, 3.809a (a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to a certificate of 
eligibility for financial assistance in acquiring specially 
adapted housing or a special home adaptation grant.  While he 
has not claimed that he has suffered the loss of use of one 
or both hands or impairment in vision due to a service-
connected disability, he has asserted the loss of use of his 
lower extremities due to his service-connected disabilities.  
The Board observes that he is service connected for chronic 
renal insufficiency, currently evaluated as 100-percent 
disabling; diabetes mellitus, currently evaluated as 40-
percent disabling; and hypertension, currently evaluated as 
10-percent disabling.  He also has been awarded SMC under 38 
U.S.C. §  1114(1) and 38 C.F.R. § 3.350(d) on account of 
being so helpless as to need of regular aid and attendance.  
All of these benefits are retroactively effective from 
March 27, 2001.  

Applicable regulations provide that specially adapted housing 
is available to a Veteran who has a permanent and total 
service-connected disability due to:  (1) the loss, or loss 
of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  The 
phrase "preclude locomotion" is defined as the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).

If entitlement to specially adapted housing is not 
established, the Veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following:  (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
Veteran more than once.  38 C.F.R. § 3.809(a).

Loss of use of a hand or foot is defined as no effective 
function remaining other than that which would be equally 
well served by an amputation stump at the site of election 
below the elbow or knee with use of a suitable prosthetic 
appliance. The determination will be made on the basis of the 
actual remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2)(i).

The Veteran clearly has loss of use of one lower extremity.  
An October 2007 letter from the Veteran's treating physician, 
S.I.R., M.D., stated that the Veteran was unable to walk due 
to surgery for left foot for Charcot diabetic joint collapse.  
An undated statement by J.L, M.D., submitted by the Veteran 
in July 2006, states that the Veteran is unable to walk or 
bear any weight on his left foot.  At the August 2008 Travel 
Board hearing, the Veteran stated that he had been confined 
to a wheelchair since his June 2006 left foot surgery and 
that he requires assistance to transfer from the wheelchair 
to his bed, the toilet or the passenger seat of a vehicle.  
He testified that due to being confined to a wheelchair he 
was only able to use the ground floor of his home and could 
not use the upper floor of his home. 

Additionally, the Veteran has loss of balance.  A July 2004 
Aid and Attendance examination noted that the Veteran falls 
at home due to an unsteady gait and occasional dizziness.  

The Veteran's condition was caused by his service-connected 
disabilities.  The private treatment records have been 
reviewed and associated with the claims file.  In sum, it 
appears that the Veteran was diagnosed with diabetes mellitus 
in 1987.  He also has endstage renal disease, peripheral 
vascular disease and peripheral neuropathy as a result of his 
diabetes.  Further, the records showed a diagnosis of a 
chronic nonhealing ulcer on his left ankle due to his 
diabetes which led to osteomyelitis and septicemia and 
required complete removal of the talus.  The records indicate 
that the Veteran began using a wheelchair in May 2006 and has 
continued to be wheelchair bound even after his June 2006 
foot surgery. 

Initially, the Board notes that it is clear from the medical 
evidence summarized above that the Veteran has been 
prescribed assisted devices, specifically a wheelchair, to 
aid in his ability to move.  His overall medical picture 
demonstrates the effective loss of use of his left lower 
extremity along with dizziness, which preclude locomotion 
without the aid of a wheelchair.  However, there is 
conflicting evidence as to why the Veteran has lost the use 
of his left lower extremity, which precludes locomotion 
without the aid of these devices.

The July 2004 VA opinion attributed the Veteran's peripheral 
neuropathy of the hands and feet to the use of Interferon to 
treat his nonservice-connected Hepatitis C.  However, the 
private treatment records from Dr. J.L. attribute the 
Veteran's neurological and circulatory problems of his feet 
to his service-connected diabetes.

Thus, essentially, the evidence is in a state of equipoise as 
to the conclusions to be drawn.  Given the conflicting 
medical opinions, the Board will therefore resolve all 
reasonable doubt in the Veteran's favor as to the question of 
whether his loss of use of the left lower extremity is due to 
his service-connected diabetes.  38 U.S.C.A.  § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  As such, special adaptive housing 
is warranted based upon loss of use of one lower extremity 
and the dizziness affecting his balance, which preclude 
locomotion without the aid of a wheelchair due to his 
service-connected diabetes.  Because the Board has determined 
he is entitled to a certificate of eligibility for assistance 
in acquiring specially adapted housing, he in turn is 
precluded by regulations from receiving a special home 
adaptation grant.  See 38 C.F.R.  § 3.809(a).  Essentially, 
since he qualifies for assistance in the acquisition of 
specially adapted housing, home adaptations are included in 
the construction.

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  This duty to notify includes apprising him 
of what portion of this evidence he must provide and what 
portion VA will attempt to obtain for him.  38 U.S.C.A.  § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Here, though, since the Board 
is granting the Veteran's claim for specially adapted housing 
- which, as also mentioned, in turn precludes him from 
receiving a special home adaptation grant as a matter of law, 
negates any need for the Board to discuss whether there has 
been compliance with the duty-to-notify-and-assist provisions 
of the VCAA.


ORDER

The claim for specially adapted housing is granted - 
thereby, in turn, requiring the denial of the claim for a 
special home adaption grant as a matter of law.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


